The majority opinion cannot be sustained on the record as I view it. By the majority opinion the judgment is affirmed on the sole ground that the record shows that Harvey Lee was employed by Green to inspect the property and report and recommend as to its value and that he made his inspection and reported his recommendation, thus completing that employment before he contacted Mee, the owner, and was employed by Mee to promote the sale for a commission.
The record, as I view it, discloses beyond question that the acts and transactions occurred in this chronological order: Harvey Lee was first employed by Green. He then inspected the land and ascertained that Mee was the owner. He then contacted Mee and obtained the price of $18,000 net. He told Mee that his client would not pay a commission and then Mee priced the land at $20,000, agreeing to pay Harvey Lee a commission. Thereafter Harvey Lee reported to Green that the price was $500 per acre, or $20,000, and that the price was fair and the land worth that much money. All this is clearly disclosed by the testimony of Mee and Mr. Finley, who was the agent for Green. With that testimony in the record and the facts therein disclosed by the testimony of Mee, it is not possible to justify the conclusion that Harvey Lee first contacted Mee after he had reported the price and his recommendation to Green and Finley.
When Harvey Lee reported to Green and Finley that the price was $500 per acre, or $20,000, he must have obtained that information theretofore in some manner. The record shows he obtained that information from his previous interview with Mee. It is doubtful that he could have obtained that information otherwise or from anyone else. The record discloses no possibility that he could have obtained it otherwise. Therefore, it follows that his conference with Mee occurred before he made his report to Green and Finley and before his employment by Green could have been terminated.
The majority opinion discloses that Mee first priced the land at $18,000 net cash to him, and that he then raised the price to $20,000, agreeing to pay Harvey Lee the $1,500 commission and that Lee advised Finley and Green as to the latter price of $20,000 and recommended the land to be worth that amount. Then surely the majority opinion or majority view cannot be supported in the conclusion that Harvey Lee did or could have reported the $20,000 price before his conference with and employment by Mee.
Therefore, I respectfully dissent to the conclusion which seems to me to be clearly refuted by the record, and by language in the majority opinion itself. *Page 567